DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
The terminal disclaimer filed on December 29, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,405,257 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1-17  are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter: 
Tesanovic et al. (US 2014/0295827 A1, hereinafter "Tesanovic") discloses a circuitry for Device to Device communication system in general.
3GPP (TR 23.703 published in 2014, hereinafter “3GPP”) discloses a unicast identifier which identifies a one to one connection between the communication device and the in coverage communications device acting as the active relay node. 
Sivavakeesar et al. (US 2012/0044836 A1, hereinafter "Sivavakeesar") discloses a handoff process between a relay node and eNB based on the received signal strength. 
None of these references taken alone or in any reasonable combination, teach wherein the one of the in-coverage communications devices stops being the active relay node for the communications device and is replaced by another one of the in-coverage communications devices when a received signal strength of the signals transmitted by the communications device and received by the another one  of the in-coverage communications devices exceeds the received signal strength of the signals received by the one of the in-coverage communications devices. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415